DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities:

Regarding [0029]:  Change “The DRAM 1200 may be serve” to “The DRAM 1200 may serve”.  

Regarding [0060]:  Change “the second regulator 1350 generates in the normal second power supply voltage VDD2“ to “the second regulator 1350 generates the normal second power supply voltage VDD2”.


Appropriate correction is required.



Claim Objections
Claim 7 is objected to because of the following informalities:  

Regarding claim 7:  There seems to be awkward English or a typographical error.  It is suggested to change “wherein the memory device that comprises” to “wherein the memory device comprises”.

Appropriate correction is required.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Regarding claim 1:  The claim states “a sense amplifier that provides a magnitude of a delay” but no such language is found in the specification.  Also, a sense amplifier is known in the art to provide read data, and not a magnitude of a delay.  From reading the specification, namely FIG. 8 and the paragraphs that describe FIG. 8 in detail including [0095] it is understood that a magnitude of delay, DQd, is calculated by the SoC after having repeatedly executed read operations in the first training mode WT1 and the second training mode WT2 that use the sense amplifier 1220 to output sensed or read data.  This sensed data provided by the sense amplifier may be used in the process to calculate a delay magnitude but is not itself a delay magnitude. Hence, a sense amplifier that provides a magnitude of a delay is subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 2-6 depend on claim 1.

Regarding claim 7:  The claim states “a sense amplifier that provides a magnitude of a delay” but no such language is found in the specification.  Also, a sense amplifier is known in the art to provide read data, and not a magnitude of a delay.  From reading the specification, namely FIG. 8 and the paragraphs that describe FIG. 8 in detail including [0095] it is understood that a magnitude of delay, DQd, is calculated by the SoC after having repeatedly executed read operations in the first training mode WT1 and the second training mode WT2 that use the sense amplifier 1220 to output sensed or read data.  This sensed data provided by the sense amplifier may be used in the process to calculate a delay magnitude but is not itself a delay magnitude.  Hence, a sense amplifier that provides a magnitude of a delay is subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 8-14 depend on claim 7.

Regarding claim 15:  The claim states “a sense amplifier that provides a magnitude of a delay” but no such language is found in the specification.  Also, a sense amplifier is known in the art to provide read data, and not a magnitude of a delay.  From reading the specification, namely FIG. 8 and the paragraphs that describe FIG. 8 in detail including [0095] it is understood that a magnitude of delay, DQd, is calculated by the SoC after having repeatedly executed read operations in the first training mode WT1 and the second training mode WT2 that use the sense amplifier 1220 to output sensed or read data.  This sensed data provided by the sense amplifier may be used in the process to calculate a delay magnitude but is not itself a delay magnitude.  Hence, a sense amplifier that provides a magnitude of a delay is subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 16-20 depend on claim 15.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  The claim states “a sense amplifier that provides a magnitude of a delay of the written latched data to the memory cell array to the SoC for a write training”.
Is a magnitude of a delay of “the written latched data” being sent/provided to the memory cell array and to the SoC or is a magnitude of the written latched data in the memory cell array being provided to the SoC?  If the latter then one also asks what does a delay of data already written to the memory cell array mean? One of ordinary skill in the art does not know what delay of already written/stored data would mean. One of ordinary skill in the art understands that delay happens when data is sent from A to B such as during writing or reading to or from a memory cell array but not in holding data that was already written.  Also, if Applicant wishes to refer to “the written latched data to the memory cell array” as being a data set then it is suggested to make the antecedent basis more definite such as by writing “a data latch that latches a data signal based on the clock signal, and writes the latched data signal to the memory cell array as written latched data”.  Another interpretation may be that Applicant is intending to claim a delay in reading data from the memory cell array via the sense amplifier to another point/location that is not claimed but this would be a guess. Claims 2-6 depend on claim 1.


Regarding claim 7:  The claim states “a sense amplifier that provides a magnitude of a delay of the written latched data to the memory cell array to the SoC for a write training”.
Is a magnitude of a delay of “the written latched data” being sent/provided to the memory cell array and to the SoC or is a magnitude of the written latched data in the memory cell array being provided to the SoC?  If the latter then one also asks what does a delay of data already written to the memory cell array mean? One of ordinary skill in the art does not know what delay of already written/stored data would mean. One of ordinary skill in the art understands that delay happens when data is sent from A to B such as during writing or reading to or from a memory cell array but not in holding data that was already written.  Also, if Applicant wishes to refer to “the written latched data to the memory cell array” as being a data set then it is suggested to make the antecedent basis more definite such as by writing “a data latch that latches a data signal based on the clock signal, and writes the latched data signal to the memory cell array as written latched data”.  Another interpretation may be that Applicant is intending to claim a delay in reading data from the memory cell array via the sense amplifier to another point/location that is not claimed but this would be a guess.  Claims 8-14 depend on claim 7.

Regarding claim 15:  The claim states “a sense amplifier that provides a magnitude of a delay of the written latched data to the memory cell array to the SoC for a write training”.
Is a magnitude of a delay of “the written latched data” being sent/provided to the memory cell array and to the SoC or is a magnitude of the written latched data in the memory cell array being provided to the SoC?  If the latter then one also asks what does a delay of data already written to the memory cell array mean? One of ordinary skill in the art does not know what delay of already written/stored data would mean. One of ordinary skill in the art understands that delay happens when data is sent from A to B such as during writing or reading to or from a memory cell array but not in holding data that was already written.  Also, if Applicant wishes to refer to “the written latched data to the memory cell array” as being a data set then it is suggested to make the antecedent basis more definite such as by writing “a data latch that latches a data signal based on the clock signal, and writes the latched data signal to the memory cell array as written latched data”.  Another interpretation may be that Applicant is intending to claim a delay in reading data from the memory cell array via the sense amplifier to another point/location that is not claimed but this would be a guess.  Claims 16-20 depend on claim 15.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827